UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03964 Dreyfus Government Cash Management Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 1/31 Date of reporting period: 10/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Government Cash Management October 31, 2015 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies57.8% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 11/1/15 0.17 280,000,000 a 280,001,156 11/6/15 0.19 225,000,000 a 224,975,823 11/13/15 0.20 10,000,000 9,999,333 11/20/15 0.17 70,000,000 a 70,021,662 11/20/15 0.17 180,000,000 a 180,067,300 11/21/15 0.18 225,000,000 a 225,019,302 11/26/15 0.18 100,000,000 a 100,064,284 6/8/16 0.36 50,000,000 49,890,000 Federal Home Loan Bank: 11/4/15 0.19 400,000,000 399,999,603 11/5/15 0.15 150,000,000 149,997,500 12/4/15 0.16 54,000,000 53,992,204 12/9/15 0.17 125,000,000 124,977,701 12/11/15 0.17 657,250,000 657,124,745 1/15/16 0.20 300,000,000 299,988,437 1/22/16 0.24 200,000,000 199,890,667 2/3/16 0.19 150,000,000 149,927,542 2/12/16 0.13 140,000,000 139,947,928 2/16/16 0.18 500,000,000 499,732,500 2/17/16 0.13 250,000,000 249,902,500 2/22/16 0.14 100,000,000 99,956,056 3/7/16 0.21 1,175,000,000 1,174,148,042 3/14/16 0.18 190,000,000 189,876,236 3/21/16 0.21 248,957,000 248,754,232 3/22/16 0.19 349,890,000 349,627,777 4/6/16 0.22 63,600,000 63,540,366 4/8/16 0.23 52,000,000 51,948,325 4/13/16 0.24 20,000,000 19,978,589 4/15/16 0.30 100,000,000 99,972,890 5/27/16 0.25 370,000,000 369,476,244 6/6/16 0.26 80,000,000 79,876,467 Federal Home Loan Mortgage Corp.: 11/6/15 0.13 35,000,000 b 34,999,349 11/17/15 0.22 30,482,000 b 30,542,149 11/25/15 0.19 500,000,000 a,b 500,000,000 12/17/15 0.15 232,612,000 b 232,568,534 1/14/16 0.18 200,000,000 b 199,926,000 2/8/16 0.24 500,000,000 b 499,670,000 2/16/16 0.21 700,000,000 b 699,563,083 2/22/16 0.27 152,632,000 b 152,502,644 3/2/16 0.21 500,000,000 b 499,652,639 4/4/16 0.22 100,000,000 b 99,905,278 Federal National Mortgage Association: 11/8/15 0.21 200,000,000 a,b 199,962,527 11/26/15 0.22 361,000,000 a,b 360,954,448 12/1/15 0.19 100,000,000 b 99,984,583 1/14/16 0.23 250,000,000 b 249,881,805 1/21/16 0.21 200,000,000 a,b 199,990,081 3/14/16 0.28 170,000,000 b 169,822,822 4/13/16 0.21 50,000,000 b 49,951,483 Total U.S. Government Agencies (cost $11,092,552,836) U.S. Treasury Bills1.1% 11/27/15 0.00 50,000,000 50,000,000 12/24/15 0.00 161,000,000 161,000,000 Total U.S. Treasury Bills (cost $211,000,000) U.S. Treasury Notes2.9% 11/15/15 0.08 50,000,000 50,005,878 11/30/15 0.12 166,000,000 166,016,674 11/30/15 0.13 100,000,000 100,099,286 12/15/15 0.11 100,000,000 100,016,598 12/31/15 0.001 50,000,000 50,173,150 4/15/16 0.32 100,000,000 99,965,900 Total U.S. Treasury Notes (cost $566,277,486) Repurchase Agreements38.2% Bank of Nova Scotia dated 10/30/15, due 11/2/15 in the amount of $200,001,000 (fully collateralized by $135,224 U.S. Treasury Bills, due 12/10/15-4/28/16, value $135,201, $8,247,153 U.S. Treasury Bonds, 3%-9.88%, due 11/15/15-5/15/45, value $10,272,262, $38,306 U.S. Treasury Floating Rate Notes, 0.09%, due 4/30/17, value $38,283, $39,178,800 U.S. Treasury Inflation Protected Securities, 0.13%-3.38%, due 1/15/16-2/15/41, value $44,866,493 and $146,070,827 U.S. Treasury Notes, 0.25%-5.13%, due 10/31/15-2/15/23, value $148,687,761) 0.06 200,000,000 200,000,000 Bank of Nova Scotia dated 10/30/15, due 11/2/15 in the amount of $380,002,127 (fully collateralized by $60,220,000 Federal Home Loan Bank, 1%-1.13%, due 6/21/17-3/27/18, value $60,560,273, $159,054,107 Federal Home Loan Mortgage Corp., Mortgage Pools, 1.25%-4.75%, due 11/17/15-9/1/42, value $148,200,916, $162,991,477 Federal National Mortgage Association, Mortgage Pools, 2.50%-7.25%, due 2/13/17-5/1/45, value $129,945,665, $27,059,305 Government National Mortgage Association, Mortgage Pools, 4%, due 9/20/45, value $28,875,758 and $19,634,100 U.S. Treasury Inflation Protected Securities, 0.63%, due 1/15/24, value $20,017,465) 0.07 380,000,000 380,000,000 BNP Paribas dated 10/30/15, due 11/2/15 in the amount of $110,000,642 (fully collateralized by $42,721,200 U.S. Treasury Bills, due 1/7/16-3/17/16, value $42,716,051, $593,300 U.S. Treasury Inflation Protected Securities, 0.13%-0.63%, due 7/15/21-1/15/22, value $609,634, $98,500 U.S. Treasury Bonds, 7.50%, 11/15/16, value $109,043, $1,240,200 U.S. Treasury Notes, 2.75%-4.25%, 5/31/17-11/15/17, value $1,345,618 and $97,266,018 U.S. Treasury Strips, 8/15/26-2/15/44, value $67,419,654) 0.07 110,000,000 110,000,000 Citigroup Global Markets Holdings Inc. dated 10/30/15, due 11/2/15 in the amount of $40,000,300 (fully collateralized by $3,394,000 Federal Farm Credit Bank, 2.40%, due 8/6/24, value $3,309,829, $12,591,000 Federal Home Loan Mortgage Corp., Mortgage Pools, 2.38%, due 1/13/22, value $12,961,541, $1,000 Government National Mortgage Association, Mortgage Pools, 3.75%, due 2/15/50, value $1,082, $5,632,100 U.S. Treasury Inflation Protected Securities, 0.75%, due 2/15/45, value $5,022,538 and $19,384,100 U.S. Treasury Notes, 1.25%, due 1/31/19, value $19,505,077) 0.09 40,000,000 40,000,000 Credit Agricole CIB dated 10/30/15, due 11/2/15 in the amount of $800,005,333 (fully collateralized by $69,569,864 Federal Home Loan Mortgage Corp., Mortgage Pools, 1.13%-6.50%, due 10/29/20-10/1/45, value $48,933,141, $75,584,309 Federal National Mortgage Association, Mortgage Pools, 1.63%-7%, due 12/1/16-11/1/45, value $56,534,295, $54,851,446 Government National Mortgage Association, Mortgage Pools, 3%-4.50%, due 4/15/43-10/20/45, value $56,713,252, $4,427,057 U.S. Treasury Bills, due 11/12/15-7/21/16, value $4,425,322, $6,490,700 U.S. Treasury Bonds, 2.88%-3.13%, due 11/15/41-8/15/45, value $6,666,933 and $618,897,632 U.S. Treasury Notes, 0.63%-2.75%, due 10/15/16-2/15/24, value $642,727,134) 0.08 800,000,000 800,000,000 Credit Agricole CIB dated 10/30/15, due 11/2/15 in the amount of $984,005,740 (fully collateralized by$12,842,545 U.S. Treasury Bills, due 11/19/15-8/18/16, value $12,835,891, $134,096,682 U.S. Treasury Bonds, 2.50%-9.88%, value $167,160,448, $1,180,378 U.S. Treasury Floating Rate Notes, 0.07%-0.09%, due 4/30/16-10/31/16, value $1,180,378, $318,099,898 U.S. Treasury Inflation Protected Securities, 0.13%-2.63%, due 1/15/16-2/15/45, value $339,587,496 and $480,206,641 U.S. Treasury Notes, 0.25%-5.13%, due 10/31/15-8/15/25, value $482,915,806) 0.07 984,000,000 984,000,000 Federal Reserve Bank of New York, dated 10/30/15, due 11/2/15 in the amount of $1,500,006,250 (fully collateralized by $89,100,500 U.S. Treasury Bonds, 3.63%, due 8/15/43, value $101,170,856 and $1,385,258,500 U.S. Treasury Notes, 0.75%-3.50%, due 2/28/18-2/15/24, value $1,398,168,437) 0.05 1,500,000,000 1,500,000,000 HSBC USA Inc. dated 10/30/15, due 11/2/15 in the amount of $400,002,000 (fully collateralized by $408,935,600 U.S. Treasury Notes, 1%-1.75%, due 8/15/18-3/31/22, value $408,004,487) 0.06 400,000,000 400,000,000 JPMorgan Chase & Co. dated 10/30/15, due 11/2/15 in the amount of $125,000,938 (fully collateralized by $3,876,707,476 Federal National Mortgage Association, Mortgage Pools, 0.74%-7.90%, due 6/25/20-6/25/45, value $97,766,244 and $297,032,213 Government National Mortgage Association, Mortgage Pools, 0.02%-8.88%, due 11/20/34-9/20/45, value $29,738,154) 0.09 125,000,000 125,000,000 Natixis New York Branch dated 10/30/15, due 11/2/15 in the amount of $2,000,016,667 (fully collateralized by $1,168,000 U.S. Treasury Bills, due 2/4/16, value $1,167,778, $197,887,550 U.S. Treasury Bonds, 2.50%-8.13%, due 5/15/21-8/15/45, value $216,714,643, $100 U.S. Treasury Floating Rate Notes, 0.09%, due 7/31/16, value $100, $197,358,150 U.S. Treasury Inflation Protected Securities, 0.13%-2.63%, due 1/15/17-1/15/25, value $216,299,386 and $1,555,195,104 U.S. Treasury Notes, 0.38%-4.63%, due 12/31/15-1/15/18, value $1,605,818,115) 0.10 2,000,000,000 2,000,000,000 Societe Generale dated 10/30/15, due 11/2/15 in the amount of $250,001,875 (fully collateralized by $617,983,685 Government National Mortgage Association, Mortgage Pools, 1.63%-6%, due 6/20/26-10/20/45, value $255,000,000) 0.09 250,000,000 250,000,000 Societe Generale dated 10/30/15, due 11/2/15 in the amount of $250,002,083 (fully collateralized by$21,131,583 Federal Home Loan Mortgage Corp., Mortgage Pools, 2.29%-4.50%, due 2/1/24-5/1/45, value $12,411,007, $69,836,663 Federal National Mortgage Association, Mortgage Pools, 1.83%-6%, due 3/1/31-11/1/44, value $21,246,858, $3,191,889 Government National Mortgage Association, Mortgage Pools, 4.50%, due 4/22/44, value $2,137,103, $253,389,000 Resolution Funding Corp., 0.00%, due 7/15/20-10/15/29, value $219,205,035 and $6 U.S. Treasury Strips, due 11/15/28, value $4) 0.10 250,000,000 250,000,000 TD Securities (USA) LLC dated 10/30/15, due 11/2/15 in the amount of $310,001,808 (fully collateralized by $230,278,000 U.S. Treasury Inflation Protected Securities, 0.13%-3.88%, due 4/15/16-2/15/42, value $314,934,687 and $2,900,000 U.S. Treasury Strips, due 8/15/42, value $1,265,328) 0.07 310,000,000 310,000,000 Total Repurchase Agreements (cost $7,349,000,000) Total Investments (cost $19,218,830,322) % Cash and Receivables (Net) .0 % Net Assets % a Variable rate securityinterest rate subject to periodic change. b The Federal Housing Finance Agency ("FHFA") placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. At October 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of October 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 19,218,830,322 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Pursuant to the terms of the repurchase agreement, such securities must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. The fund may also jointly enter into one or more repurchase agreements with other Dreyfus managed funds in accordance with an exemptive order granted by the SEC pursuant to section 17(d) and Rule 17d-1 under the Act. Any joint repurchase agreements must be collateralized fully by U.S. Government securities. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Government Prime Cash Management October 31, 2015 (Unaudited) Annualized Yield on Date Principal U.S. Government Agencies64.8% of Purchase (%) Amount ($) Value ($) Federal Farm Credit Bank: 11/12/15 0.03 110,000,000 109,998,992 11/13/15 0.20 5,000,000 4,999,667 11/17/15 0.16 150,000,000 a 150,001,729 11/20/15 0.20 25,000,000 24,997,361 12/2/15 0.18 22,000,000 a 22,000,378 12/21/15 0.25 32,000,000 31,999,874 2/9/16 0.10 25,000,000 24,993,056 3/9/16 0.16 25,000,000 24,985,667 4/21/16 0.22 20,000,000 19,978,978 Federal Home Loan Bank: 11/2/15 0.02 50,000,000 49,999,965 11/4/15 0.07 298,025,000 298,023,281 11/6/15 0.07 100,000,000 99,999,028 11/9/15 0.03 30,800,000 30,799,795 11/12/15 0.03 47,000,000 46,999,569 11/13/15 0.08 53,000,000 52,998,587 11/16/15 0.03 26,675,000 26,674,667 11/18/15 0.03 150,425,000 150,423,177 11/19/15 0.09 12,100,000 12,099,486 11/20/15 0.10 319,200,000 319,182,727 11/25/15 0.17 121,095,000 121,081,469 11/27/15 0.08 100,000,000 99,994,222 12/16/15 0.15 25,000,000 24,995,469 2/12/16 0.28 112,137,000 112,048,770 2/24/16 0.21 43,300,000 43,270,953 4/6/16 0.22 200,000,000 199,812,472 4/13/16 0.22 125,000,000 124,874,722 Tennessee Valley Authority: 11/3/15 0.04 297,910,000 297,909,420 12/8/15 0.06 30,000,000 29,998,150 Total U.S. Government Agencies (cost $2,555,141,631) U.S. Treasury Bills19.9% 11/2/15 0.00 185,000,000 185,000,000 12/3/15 0.03 158,000,000 157,995,239 12/24/15 0.00 24,000,000 24,000,000 1/14/16 0.06 129,000,000 128,984,000 1/21/16 0.001 56,000,000 55,999,865 2/4/16 0.02 25,000,000 24,999,010 2/18/16 0.24 210,000,000 209,848,156 Total U.S. Treasury Bills (cost $786,826,270) U.S. Treasury Floating Rate Notes2.5% 11/2/15 0.10 100,000,000 a (cost $99,985,841) U.S. Treasury Notes12.7% 11/15/15 0.02 200,000,000 200,355,490 11/30/15 0.03 50,000,000 50,008,695 11/30/15 0.11 100,000,000 100,100,029 5/15/16 0.29 150,000,000 149,956,350 Total U.S. Treasury Notes (cost $500,420,564) Total Investments (cost $3,942,374,306) % Cash and Receivables (Net) .1 % Net Assets % a Variable rate securityinterest rate subject to periodic change. At October 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. The following is a summary of the inputs used as of October 31, 2015 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 3,942,374,306 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 under the Act. If amortized cost is determined not to approximate market value, the fair value of the portfolio securities will be determined by procedures established by and under the general supervision of the fund's Board. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Government Cash Management Funds By: /s/ Bradley J.
